Citation Nr: 1521378	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Anchorage, Alaska 


THE ISSUES

1.  Whether the character of the Veteran's discharge from his first period of service, spanning from August 1970 to March 1972, constitutes a bar to the award of VA benefits stemming from this period of service.

2.  Whether the nature of the Veteran's period of federalized active duty with the Alaska Army National Guard, spanning from January 2005 to March 2006, renders him eligible for VA benefits stemming from this period of service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran had an initial period of active duty from August 1970 to March 1972, and his discharge from this period of service is currently characterized as under other than honorable conditions.

The Veteran had service with the Alaska Army National Guard, which included a period of federalized active duty, pursuant to 10 U.S.C.A. § 12302, from January 2005 to March 2006.  His discharge from this period of active service is honorable.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2013 administration decision issued by the Anchorage, Alaska, Regional Office (RO), of the Department of Veterans Affairs (VA).  

The issues on appeal have been rephrased to more accurately reflect the Veteran's contentions and the legal issues involved.

In December 2014, the Appellant and his spouse participated in a Board hearing conducted by the undersigned Veterans Law Judge.  

The issue of whether the Veteran's character of discharge from his first period of active service is a bar to his eligibility for related VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the period from January 3, 2005 to March 8, 2006, the Veteran, a member of the Alaska Army National Guard, was ordered into active duty in support of Operation Enduring Freedom, under the provisions of 10 U.S.C.A. § 12302, which is qualifying active service rendering him eligible for VA benefits.


CONCLUSION OF LAW

The Veteran had service in the Alaska Army National Guard with a period of active duty from January 3, 2005 to March 8, 2006, under the provisions of 10 U.S.C.A. § 12301(d), thereby constituting qualifying active service for VA benefit eligibility.  38 U.S.C.A. § 3301(1)(C) (West 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's DD Form 214 for his second period of active service, which spans from January 2005 to March 2006, reflects that the Veteran, who was a member of the Alaska Army National Guard, was ordered into active duty in support of Operation Enduring Freedom under the provisions of 10 U.S.C.A. § 12302. 

Pursuant to 38 U.S.C.A. § 3301(1)(C) (West 2014), for members of the reserve Army National Guard, qualifying active duty includes service on active duty under a call or order to active duty by the President under sections 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, as described in 38 U.S.C.A. § 3301(1)(B).

Thus, because the Veteran was a member of the Army National Guard ordered into federal service by the President, he was serving on active duty during this period of time and is therefore eligible for any VA benefits that may stem from this period of service.


In sum, given that the Veteran had honorable, active service for the period from January 2005 to March 2006, he is eligible to receive VA benefits stemming from this period of service.  


ORDER

The Veteran had honorable, active service from January 2005 to March 2006 and is eligible for VA benefits stemming from this period.


REMAND

With regard to the remaining issue on appeal, whether the character of discharge from the Veteran's first period of service is a bar to his eligibility for VA benefits stemming from this period of service, further development is required.

The Veteran was discharged from service in lieu of undergoing a trial by court martial for 35 days of absence without approved leave (AWOL).  His discharge upon service was initially characterized as under conditions other than honorable; however, a review board upgraded his discharge to a general discharge, or under honorable conditions, in August 1977, and the Appellant was issued a revised DD Form 214.  After a presidential mandated review of upgraded discharges such as the Appellant's, this upgrade was rescinded in May 1978, and a corresponding DD Form 215 was issued reflecting this retraction.  Thus, as currently stands, the Veteran's discharge from his first period of active service is characterized as under other than honorable conditions.  VA has found that the discharge is dishonorable based on persistent and willful misconduct.  See Administrative Decisions dated September 6, 1978 and June 27, 2013.

Notably, while such a discharge constitutes a bar to the Veteran's eligibility for VA benefits stemming from this period, the bar may be overcome by evidence indicating that the Veteran was insane, as defined by pertinent VA regulations, at the time of the commission of the offenses leading to his discharge from service.  38 C.F.R. § 3.12(b), (d).  Indeed, the Veteran reports, and his service records document, that he was experiencing emotional distress during the period in which he committed the offenses leading to his discharge.  

The Veteran reports that while he performed satisfactorily during the first portion of his service, he had a very tumultuous childhood and adolescence, with his grandmother being the one steady presence in his young life.  Upon her death while the Veteran was serving in Vietnam, he was allowed to return to the United States to attend her funeral.  However, he reports that he was so deeply affected by her death that after his subsequent return to Vietnam to complete his tour of duty, he began acting out, as reflected by his subsequent two Article 15 punishments and 35 cumulative days of AWOL, which resulted in the recommendation that he be discharged from service.  While the Veteran's complete service personnel records, which would presumably reflect the exact dates of his Vietnam service and his travel orders to return to the United States temporarily to attend his grandmother's funeral, are not of record, the May 1978 Army's administrative decision reversing his upgrade in discharge references pertinent history.  Specifically, the document states, in pertinent part, that:

[The Veteran] enlisted, completed training and served with satisfactory ratings through his first 13 months of service, including six months in RVN  [the Republic of Vietnam].  According to an earlier DD 293, he returned to CONUS [the Continental United States] on emergency leave due to death of a relative and upon return to RVN could not serve because of nerves, fear of death and his own distraught condition.  He committed five AWOLS totaling 35 days lost and requested separation ILO [in lieu of] trial by court martial.

The Veteran reports that this misbehavior was aberrant, as after this period of active service, he enlisted with the Alaska Army National Guard, where he meritoriously served, garnering many awards, for approximately 30 years, including his 2005-2006 period of federalized active service.  

Given this evidence suggesting that the Veteran was psychiatrically impaired when committing the offenses leading to his discharge from his first period of service, further development is required, to include obtaining the Veteran's complete service records from his first period of active service and a medical opinion exploring whether the Veteran was "insane," as defined by VA regulations, during this period of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel and treatment records from his first period of active service, August 1970 to March 1972.

2.  Then, obtain an opinion rendered by an appropriate mental health specialist to address the Veteran's psychiatric state during service.  The entire claims file, to include all electronic files, must be provided for review.  The Veteran need not be examined unless deemed necessary to render the requested opinion.

Whether it is at least as likely as not that the Veteran was insane, per VA regulation defined below, at the time of his cumulative 35 days of AWOL, for which he accepted a discharge in lieu of trial by court martial.  

For the purpose of this opinion, an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

The individual rendering the opinion must consider and comment on the clinical significance of the following evidence:

* The Veteran reports that prior to his entrance into his first period of service at the age of 18, he had experienced a very tumultuous childhood and adolescence, with the one stable figure being his grandmother.
* Several months into his Vietnam service, prior to which the Veteran was serving satisfactorily, the Veteran returned to the United States to attend his grandmother's funeral.
* Upon his return to Vietnam to complete his tour of duty, the Veteran reports being emotionally distraught due to the recent death of his grandmother and due to his regular exposure to combat serving as a door gunner on a UH1.
* A 1978 Army discharge review board decision notes that after his return to Vietnam, the Veteran reported being distraught, nervous, and fearing death.  
* The Veteran reports that this emotional distress caused him to engage in the aberrant behavior leading to his discharge from service.
* Not long after his first period of active service, the Veteran entered the Alaska Army National Guard, where he served meritoriously for approximately 30 years.

A complete rationale must be included for all opinions expressed.  

3.  Then, readjudicate the issue of whether the character of discharge from the Veteran's first period of service constitutes a bar to VA benefits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


